Title: To John Adams from C. W. F. Dumas, 8 November 1782
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
La Haie 8e. Nov. 1782

J’ai été charmé de recevoir enfin la nouvelle de votre heureuse arrivée.— Je com̃ence par vous obéir, en rendant compte à V. Exce. de ce qui se passe ici. Pour cet effet, je crois ne pouvoir mieux faire que de soumettre à votre inspection ma Lettre ci-jointe No. 7 à Mr. Livingston, laquelle vous voudrez bien, après l’avoir lue, & accompagnée des correctifs que vous paroîtront nécessaires, fermer & faire passer à Mrs. Barclay & Moylan à l’Orient, pour être expédiée delà à sa destination. Je n’ai presque rien à ajouter à cela, & à ce que la Gazette de Leide, que vous pouvez avoir à Paris, vous apprend successivement, sinon, que, très-probablement, le triomphe de Mr. De C——le du Pl. en O——l, va être suivi de celui de Mr. V——B——l à A——m, & qu’il reparoîtra le 20 ici à l’Asslée. plus radieux que jamais.
En suivant littéralement les ordres de la Lettre de Mr. Thaxter du 30e. Oct, je crois devoir vous acheminer en même temps les Lettres arrivées pour vous depuis votre départ. J’ai répondu à celles que m’ont écrit ceux qui vous savoient absent, & qui ne contenoient rien de bien essentiel aux grandes affaires.
J’espere que vous avez reçu la Médaille & Lettre de Mr. Holtzhey d’Amst., que Son Exc. Mr. le D. de la Vauguion a bien voulu donner de ma part à un Courier qu’il a expédié il y a 15 jours.
La personne de la part de laquelle vous aurez reçu une Lettre par le même Courier, languit fort de pouvoir aller, en toute liberté, vous entretenir, Monsieur, de choses importantes, & agir tout de suite en conséquence.
Il me reste entre les mains un paquet reçu depuis peu de l’Orient, venant de l’Amérique, & qui a couté 17 florins de port. Com̃e vous m’aviez permis en partant d’ouvrir ces paquets d’Amérique, je l’ai fait. Il n’y a aucune Gazette; mais
1°o Trois Lettres pour V. Exce. de Mr. Livingston du 29 May 30 May & 4 Juillet, No. 7 & 8 triplicate, & No. 9 & une de Mr. L. R. Morris du 5e. Juillet. Com̃e j’ai lieu de présumer que vous avez déjà des copies de ces Lettres, elles m’ont paru devoir rester dans votre Secretaire ici, au moins jusqu’à nouvel ordre.
2°o Une Lettre à cachet volant de Mr. Livingston du 29 May, No. 5 Triplicate, accompagnée d’une de Mr. L. R. Morris, pour Mr. F. Dana à Petersbourg.— Une autre, plus grosse, cachetée, pour le même.— J’attends là-dessus aussi vos ordres, pour savoir s’il faut lui expédier l’une & l’autre, par quelle voie & sous quelle adresse.
Je ne vous parle aujourd’hui que d’affaires publiques. La poste va partir, & je differe les autres, qui ne pressent pas, pour la semaine prochaine. Il suffira donc de vous dire, que tout va bien dans la maison, que l’on a nettoyée depuis ces derniers jours, afin que vous retrouviez de l’ordre & de la proprété par-tout, & spécialement dans votre appartement que nous tenons constam̃ent & soigneusement fermé. En attendant, nous nous y comparons, mon Epouse & moi, qui vous présente ses honneurs, com̃e le vox clamantis in deserto.
Je suis avec le plus sincere respect, / Monsieur / Votre trèshumble & très / obeissant serviteur
Dumas

Vraisemblablement vous verrez bientôt L. Exc. Mr. l’Ambr. & Made. L’Ambassadrice.
 
Translation
Sir
The Hague, 8 November 1782
I was delighted to learn at last of your safe arrival. I begin, as you instructed, by informing your excellency of events taking place here. To this end I think it best to submit for your perusal my enclosed letter, no. 7, to Mr. Livingston; after you have read it and appended the corrections you deem necessary, please seal it and have it forwarded to Mr. Barclay and Mr. Moylan at Lorient, to be sent on. I have almost nothing to add to this and to what you can learn subsequently from the Gazette de Leyde, readily obtainable in Paris, except that in all probability Mr. Van der Capellen tot den Pol’s victory in Overijssel will soon be followed by that of Mr. Van Berckel in Amsterdam, and that on 20 November he will reappear here in the assembly, more radiant than ever.
If I am to follow literally the orders Mr. Thaxter gave me in his letter of 30 October, I think I must forward with the above all the letters that have come for you since your departure. I have answered those written me by people who knew you had left, and which contained nothing of major importance.
I hope you received the medal and letter from Mr. Holtzhey of Amsterdam, which his excellency the Duc de La Vauguyon was kind enough to send by way of the courier he dispatched fifteen days ago.
The person who sent you a letter via the same courier longs to be able to come and talk to you freely about important concerns and to act at once accordingly.
I still have a package, originally sent from America, that arrived recently from Lorient and cost seventeen florins in postage. Since you authorized me when you left to open these parcels from America, I did so. It contained no newspaper, but:
1. Three letters for your excellency from Mr. Livingston, dated 29 May, 30 May, and 4 July, Nos. 7 and 8 triplicate, and No. 9, and a letter from Mr. L. R. Morris dated 5 July. Since I have reason to suppose you already have copies of these letters, it seemed to me they should remain in your writing desk, at least until I hear otherwise.
2. A letter with a loose seal from Mr. Livingston, dated 29 May, No. 5 triplicate, accompanied by one from Mr. L. R. Morris for Mr. Dana in St. Petersburg, and another larger letter, sealed, for the same person. Again, I await your instructions to know if I should send them both to him, by what path, and to what address.
Today I am only informing you of public business. The post is about to leave, and I am postponing news of other matters, which is not urgent, until next week. Suffice it to say that all is well with the house, which has been cleaned in the last few days, so that you will find everything in a state of order and cleanliness, especially your apartment, which we are careful to keep locked. Meanwhile my wife, who sends her respects, and I compare ourselves to the vox clamantis in deserto.
With sincere respect, sir, I remain your very humble and very obedient servant
Dumas
It seems likely you will soon be seeing his excellency the ambassador and his wife.
